Citation Nr: 0600053	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  02-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for mild 
allergic rhinosinusitis.

2.  Entitlement to a special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1942 to 
January 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from several rating decisions.  A March 2002 rating decision 
denied the veteran's claim for a rating in excess of 10 
percent for rhinosinusitis.  The veteran filed his notice of 
disagreement in April 2002, the RO issued a statement of the 
case in June 2002, and the veteran perfected his appeal in 
October 2002.  A November 2002 rating decision denied the 
veteran's claim for special monthly pension.  The veteran 
filed his notice of disagreement in January 2003, the RO 
issued a statement of the case in August 2003, and the 
veteran perfected his appeal in September 2003.   

The Board notes that the veteran indicated a desire to reopen 
his claim for an arm disability in his statement in support 
of his claim, received in April 2005.  Because the requisite 
steps have not been performed in order to convey jurisdiction 
on the Board to adjudicate this matter, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The preponderance of evidence fails to show that the 
veteran has had either three or more incapacitating episodes 
of rhinosinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment in the past year, or that he has 
had more than six non-incapacitating episodes of 
rhinosinusitis characterized by headaches, pain, and purulent 
discharge or crusting in the last year.  

2.  The objective evidence does not show that the veteran is 
totally blind or near totally blind, a patient in a nursing 
home, bedridden, or substantially confined to his dwelling or 
immediate premises as a result of his disabilities.

3.  There is no evidence that the veteran is unable to 
protect himself from the hazards or dangers incident to his 
daily environment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mild allergic rhinosinusitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97 
Diagnostic Code (DC) 6510 (2005).

2.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound are not met. 38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work. 38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned. 38 
C.F.R. § 4.7.

The veteran is currently rated at 10 percent for 
rhinosinusitis under 38 C.F.R. § 4.97, DC 6510.   Under DC 
6510, a 10 percent rating is assigned when a veteran has 
either one or two incapacitating episodes per year of 
sinusitis (an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician) 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or has three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

A 30 percent rating is assigned when a veteran has either 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or has more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

However, the veteran's treatment records and examinations 
fail to show evidence of incapacitating episodes or 
sufficient non-incapacitating episodes.  

At a VA examination in November 2001, no tenderness, purulent 
discharge or crusting was noted, and the examiner indicated 
that the veteran only had purulent discharge when he had a 
cold.  The examiner also failed to indicate any reports of 
incapacitating episodes.

In January 2002, the veteran presented for treatment 
complaining of nasal congestion.  He was treated with 
Levaquin for two weeks, and a CT scan of his sinuses in April 
2002 showed no evidence of sinusitis.

In February 2005, the veteran underwent another VA 
examination of his rhinosinusitis at which the examiner noted 
no tenderness, purulent discharge or crusting, and made no 
indication of any incapacitating episodes.  The examiner 
concluded that the veteran had a normal nasal examination.

While the veteran has complained that his sense of smell is 
diminished, that fact alone is insufficient to merit a rating 
in excess of 10 percent.  The medical evidence of record 
fails to show evidence of incapacitating episodes as a result 
of the veteran's rhinosinusitis, or sufficient non-
incapacitating episodes; as such, the veteran's claim for a 
rating in excess of 10 percent for rhinosinusitis is denied.

II. Claim for special monthly pension

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or based on housebound status. 38 U.S.C.A. §§ 
1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person. 
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime. 38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

The RO has previously noted the veteran has multiple non-
service connected disabilities.  These are bilateral 
pseudophakia with lens implants and age related maculopathy 
rated 40 percent; degenerative joint disease/Paget's disease 
with chronic low back pain rated 10 percent; status post 
cholecystectomy rated 10 percent; controlled high blood 
pressure rated 10 percent; status post hemorrhoidectomy rated 
0 percent; peripheral arteriosclerosis rated 0 percent; ear 
drum scar rated 0 percent; status post appendectomy rated 0 
percent; status post right biceps tendon tear rated 0 
percent; erectile dysfunction rated 0 percent; anemia rated 0 
percent; status post left biceps tendon tear rated 0 percent; 
hearing loss rated 0 percent; a right trigger finger muscle 
condition rated 0 percent; and a left trigger finger muscle 
condition rated 0 percent.  

In October 2002, the veteran underwent a VA examination to 
evaluate his eligibility for aid and attendance.  The veteran 
arrived for his appointment with his wife, having taken 
public transportation.  The veteran was not bedridden or 
wheelchair-ridden, and he was noted to be active and 
independent in all of his daily living needs requirements.  
The examiner indicated that the veteran's average day 
included exercise in the morning, reading the paper, watching 
television, walking, and running errands, and the examiner 
noted that the veteran was active in his house.  Upon 
physical examination, it was noted that the veteran was able 
to leave his house at any time.

At a second VA examination in February 2004, the veteran 
arrived for his appointment having taken public 
transportation by himself.  The veteran was not bedridden or 
wheelchair-ridden, and was noted to be independent in all of 
his daily living needs requirements.  The veteran's average 
day included working in the garden, cooking, helping his wife 
with the routine chores, going to stores and to the mall, and 
meeting his friends to play dominos.

The veteran also underwent a VA examination to determine his 
visual acuity in February 2004.  The veteran complained of 
blurred vision in his right eye.  The objective evidence 
showed no visual field deficit, and eye tests revealed:

EYE
Uncorrected Visual 
Acuity
Corrected Visual 
Acuity
Right
Far: 20/400
Far: 20/200
Near: 20/200
Left
Far: 20/200
Far: 20/40
Near: 20/40

While the recent eye examination showed diminished visual 
acuity, the veteran's vision in both eyes is still better 
than the 5/200 which is required in both eyes to warrant 
special monthly pension. 

The medical evidence shows that the veteran is active in his 
daily life.  While he has asserted (such as in his January 
2003 notice of disagreement) that his multiple medical 
conditions preclude him from having a normal life without the 
help of another person, the evidence shows that the veteran 
is able to take public transportation by himself and is 
active in his daily life.  The veteran is able to leave the 
house whenever he chooses, and is able to run errands and 
meet friends.  Accordingly, the Board concludes that the 
evidence fails to show that the veteran is entitled to 
special monthly pension on account of the need for aid and 
attendance of another person or by reason of being 
housebound; and, as such, his claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in 
letters dated in August 2002 and March 2005, together with 
the June 2002 and August 2003 statements of the case and 
October 2002, December 2004 and March 2005 supplemental 
statements of the case.  These informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  While the notice 
provided was not given prior to the first adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Additionally, the 
veteran indicated in July 2005 that he had no additional 
evidence to submit.

VA treatment records identified by the veteran have been 
obtained, and the veteran has been provided with several VA 
examinations of his rhinosinusitis and to evaluate his 
eligibility for special monthly pension (the reports of which 
have been associated with the claims file).  The veteran was 
also offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 10 percent for mild allergic 
rhinosinusitis is denied.

Special monthly pension on account of the need for aid and 
attendance of another person or by reason of being housebound 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


